          Case 1:18-cv-01125-LY Document 15 Filed 01/27/20 Page 1 of 1
                             .                                         S

                              UNITED STATES DISTRICT COURT                       2020JAN27 PM t:O3
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 LYNN SUE INDIAN, MARY CREER,
 JARE OUBRE, BRANDY HOLMES,
 ANGULIQUE GLAPION, LYNNE                              CIVIL ACTION NO. 1:18-C V-01125-LY
 ROCK, JULIE TURRISI, AND TERESA
 ROBERTS, on Behalf of Themselves and
 on Behalf of All Others Similarly Situated

        Plaintiffs,

 V.

 HUMANA INC.,

        Defendant.
                              ORDER APPROVING SETTLEMENT

       Before the Court is the Motion for Order Approving Settlement of FLSA Claims Pursuant

to 29 U.S.C.   §   2 16(b). For good cause shown, and as more fully explained below, the Motion is

GRANTED.

       The Court finds that the settlement terms negotiated by the Parties and described in their

Settlement Agreements are a fair and reasonable resolution of bona fide disputes between the

Plaintiffs and Defendant, and that the Attorney's Fees and Expenses Payment are reasonable, and

that the settlement of the claims arising under the Fair Labor Standards Act are therefore approved.

The Parties shall administer the settlement of the claims as set forth in the Settlement Agreements.

The claims of the Plaintiffs are DISMISSED WITH PREJUDICE pursuant to Rule 41 of the

Federal Rules of Civil Procedure.
